FILED
                             NOT FOR PUBLICATION                             MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIE GAO,                                         No. 09-73876

               Petitioner,                       Agency No. A095-448-618

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jie Gao, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Guzman v. INS, 318 F.3d 911, 912 n.1 (9th Cir.

2003) (per curiam). We deny the petition for review.

      Gao contends that the BIA erred in denying her motion to reopen because it

failed to recognize that Chinese authorities distinguish between activist and non-

activist members of the China Democracy Party (“CDP”) and that the latter have

been subject to increased mistreatment since her in absentia removal order in 2002.

The BIA did not abuse its discretion in denying Gao’s untimely motion to reopen

because the record, including the State Department’s 2006 country report, does not

show a material change in conditions in China for CDP members since Gao was

first ordered removed. See Almaraz v. Holder, 608 F.3d 638, 640-42 (9th Cir.

2010). Accordingly, Gao’s motion to reopen fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-73876